GARDEN, JUDGE:
In 1978, claimant converted a Volkswagon automobile into a dune buggie. Concerned about inspection requirements, *302claimant first contacted the Department of Public Safety to find out what would be required to make the vehicle “street legal.” These requirements were met and in August 1978, the dune buggie passed State inspection. In 1979, respondent adopted new safety regulations for dune buggies. Claimant’s vehicle failed to meet these new regulations and was not issued another inspection sticker. Claimant contends that the old regulations should continue to apply to his vehicle. He sues for $3,000.00. the amount he spent converting the car into a dune buggie.
The Commissioner of Motor Vehicles is charged with making rules and regulations concerning the administration and enforcement of motor vehicle inspections. West Virginia Code §17C-16-4. There was no evidence to the effect that he abused his discretion in changing those regulations and, accordingly, this claim must be denied.
Claim disallowed.